PER CURIAM.
Petitioner seeks review of a ballot title prepared by tbe Attorney General for a referendum measure filed with tbe Secretary of State. Tbe petitioner seeks to refer to the people portions of the new Criminal Code (Senate Bill 40) relating to obscenity. The ballot title prepared by the Attorney General is as follows:
“This measure is part of the new criminal code enacted by 1971 Legislature. Makes it crime to furnish, send or display obscene materials or exhibit obscene performances, to unmarried persons under 18 years of age, or publicly display nudity or sex for advertising purposes; and repeals present criminal laws which prohibit all dissemination and sale of obscene matter.”
It is urged that the ballot title as prepared is insufficient and unfair and that this court should rewrite it.
We are of the opinion that the foregoing ballot title is a “concise and impartial statement of the purpose of the measure” (ORS 254.070) and that petitioner has not shown the title to be “insufficient” or “unfair” (ORS 254.077).
The ballot title prepared by the Attorney General is approved.
Tongue, J., concurs in the result.